Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This action is responsive to applicant’s amendment filed 5/26/2022.
	Claims 27-32 are pending.
	The previous rejection of claims 27-32 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Jang et al. (CHEM. COMMUN., 2003,2964-2965) is maintained in view of applicant's amendment.
The previous rejection of claims 27-32 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Jang et al. (CHEM. COMMUN., 2003,2964-2965) in view of in view of Peng et al. (US 7,105,051) is maintained in view of applicant's amendment.
Claim Rejections - 35 USC § 103
Claims 27-32 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Jang et al. (CHEM. COMMUN., 2003, 2964-2965).
Regarding claims 27-31, Jang discloses a light emitting diode (OLED) comprising a plurality of 2- 6-6 SCNs of the formula WYxZ(1-x), wherein W is a Group Il element, Y and Z are different Group IV
elements, and 0<x<1 (an alloyed semiconductor nanocrystals (SCNs), wherein the alloyed SCNs comprises CdSeS having ratios of Se to S of 1:1.5, 1:3.2, 1:6.7 and 1:10 (see the abstract, page 2964, right column and page 2965) and the Cd : Se : S compositions of the reaction mixtures were 1:x:y (0.004 ≤x ≤0.07, 0.5 ≤y ≤5) (see Notes and references, page 2965).  Jang also discloses that the optical properties of nanocrystals could be adjusted by their elemental composition, especially Se to S ratio.  (The PL emission of the prepared CdSeS nanocrystals blue shifted when the used amount of Se was fixed as 0.07 mol/mol of Cd and the used amount of S was controlled in the range of 0.5, 1.1, 2.5, 5.0 mol/mol of Cd (Fig. 2a). When the employed ratios of Se to S were changed from 1 : 7, 1 : 15, 1 : 35 and 1 :70, real ratios of Se to S in the CdSeS nanocrystals, which were measured by ICP analysis, were changed in the range of 1 : 1.5, 1 : 3.2, 1 : 6.7 and 1 : 10. This result indicates that Cd precursor reacted with Se faster than S to form CdSe preferably and leave surplus S after the reaction. Meanwhile, the reactivity of S to Cd increased as the concentration of S increased so that the ratio of Se to S of the resulting nanocrystals did not increase linearly. As the Se content to S decreased from 1 : 1.5 to 1 : 6.7, PL emission shifted gradually about 30 nm into higher band gap region. However, when the ratio of Se to S was further changed to 1 : 10, PL emission suddenly dropped to blue region about 60 nm from 554 to 494 nm. Since the sizes of nanocrystals prepared with different Se/S ratios at same growth interval were quite similar according to TEM images, the blue shift of PL emission must be due to CdSeS elemental composition. This implies that the optical properties of nanocrystals could be adjusted by their elemental composition, especially Se to S ratio. See pages 2964, right column to page 2965, left column). Jang uses oleic acid (OA) for synthesizing the nanocrystals (page 2965, right column. Notes and references), therefore, a person skilled in the art would have recognized that the nanocrystals of Jang would have comprised the oleic acid ligand as claimed. Jang does not disclose the SCNs are prepared by the claimed processes, in which octadecene is used as solvents. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985). In re Marosi 710 F.2d 799,218 USPQ289 (Fed. Cir. 1983). The claimed 2-6-6 SCNs appears to be the same or similar to that of the prior art, as described above, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Regarding claim 32, Jang discloses a light emitting diode (OLED) comprising an alloyed semiconductor nanocrystals (SCNs) as described above. Jang does not disclose the molar ratio of Group Il element in the first solution to Group VI elements in the second solution is 2:1 as recited in the claim. However, Jang discloses the Cd : Se : S compositions of the reaction mixtures were 1 : x : y (0.004 ≤x ≤0.07, 0.5 ≤y ≤5) and the PL emissions can be controlled and tuned according to the elemental composition (page 2964, left column).  Therefore, it would have been obvious to one of ordinary skill in the art to have varied the molar ratio of Group Il and Group VI elements to arrive at the claimed molar ratio of Cd : (Se+S) = 2:1 through routine experimentation, and the results would have been predictable. 
Claims 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (CHEM. COMMUN., 2003, 2964-2965) in view of in view of Peng et al. (US 7,105,051).
Regarding claims 27-31, Jang discloses a light emitting diode (OLED) comprising a plurality of 2- 6-6 SCNs of the formula WYxZ(1-x), wherein W is a Group Il element, Y and Z are different Group IV elements, and 0<x<1 (an alloyed semiconductor nanocrystals (SCNs), wherein the alloyed SCNs comprises CdSeS having ratios of Se to S of 1:1.5, 1:3.2, 1:6.7 and 1:10 (see the abstract, page 2964, right column and page 2965) and the Cd : Se : S compositions of the reaction mixtures were 1:x:y (0.004 ≤x ≤0.07, 0.5 ≤y ≤5) (see Notes and references, page 2965).  Jang also discloses that the optical properties of nanocrystals could be adjusted by their elemental composition, especially Se to S ratio.  (The PL emission of the prepared CdSeS nanocrystals blue shifted when the used amount of Se was fixed as 0.07 mol/mol of Cd and the used amount of S was controlled in the range of 0.5, 1.1, 2.5, 5.0 mol/mol of Cd (Fig. 2a). When the employed ratios of Se to S were changed from 1 : 7, 1 : 15, 1 : 35 and 1 :70, real ratios of Se to S in the CdSeS nanocrystals, which were measured by ICP analysis, were changed in the range of 1 : 1.5, 1 : 3.2, 1 : 6.7 and 1 : 10. This result indicates that Cd precursor reacted with Se faster than S to form CdSe preferably and leave surplus S after the reaction. Meanwhile, the reactivity of S to Cd increased as the concentration of S increased so that the ratio of Se to S of the resulting nanocrystals did not increase linearly. As the Se content to S decreased from 1 : 1.5 to 1 : 6.7, PL emission shifted gradually about 30 nm into higher band gap region. However, when the ratio of Se to S was further changed to 1 : 10, PL emission suddenly dropped to blue region about 60 nm from 554 to 494 nm. Since the sizes of nanocrystals prepared with different Se/S ratios at same growth interval were quite similar according to TEM images, the blue shift of PL emission must be due to CdSeS elemental composition. This implies that the optical properties of nanocrystals could be adjusted by their elemental composition, especially Se to S ratio. See pages 2964, right column to page 2965, left column). Jang uses oleic acid (OA) for synthesizing the nanocrystals (page 2965, right column. Notes and references), therefore, a person skilled in the art would have recognized that the nanocrystals of Jang would have comprised the oleic acid ligand as claimed. Jang does not disclose the SCNs are prepared by the claimed processes, in which octadecene is used as solvents. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985). In re Marosi 710 F.2d 799,218 USPQ289 (Fed. Cir. 1983). The claimed 2-6-6 SCNs appears to be the same or similar to that of the prior art, as described above, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  Furthermore, using octadecene as a solvent in preparing SCNs nanocrystals is known in the art, as taught by Peng (see the abstract, col 1, In 28-31). Peng also discloses using octadecene (ODE) as the only solvent in forming nanocrystals (see example 1) and thus octadecene concentration taught by Pend meets the limitation of at least 47% by volume of a Group II precursor solution. Peng further teaches that using said solvent, the process of preparing SCNs nanocrystals constitute easier, less expensive, safer, and more environmentally friendly as compared to coordinating solvents (col 1, In 20-30). Therefore, it would have been obvious to a person of ordinary skill in the art to prepare the SCNs nanocrystals of Jang using octadecene solvent and would have been motivated to do so with reasonable expectation that this would result in producing high quality and high photoluminescent quantum yields nanocrystals as suggested by Peng (col 1, In 20-24).
Regarding claim 32, Jang discloses a light emitting diode (OLED) comprising an alloyed semiconductor nanocrystals (SCNs) as described above. Jang does not disclose the molar ratio of Group Il element in the first solution to Group VI elements in the second solution is 2:1 as recited in the claim. However, Jang discloses the Cd : Se : S compositions of the reaction mixtures were 1 : x : y (0.004 ≤x ≤0.07, 0.5 ≤y ≤5) and the PL emissions can be controlled and tuned according to the elemental composition (page 2964, left column).  Therefore, it would have been obvious to one of ordinary skill in the art to have varied the molar ratio of Group Il and Group VI elements to arrive at the claimed molar ratio of Cd : (Se+S) = 2:1 through routine experimentation, and the results would have been predictable.
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 
Applicant agues that The Office Action does not point to any teaching or recognition in either Jang or Peng that teaches the ratios between the group 6 elements as x and 1-x. Indeed, Peng teaches quantum dots are tuned based on size rather than the molar ratios. Jang fails to disclose the x:(1-x) ratio claimed by Applicant. One of ordinary skill in the art, on reading Jang and Peng, would not have any guidance or motivation to modify their teachings to arrive at the claimed invention.  The examiner respectfully disagrees with applicant’s argument.  Jang clearly discloses the ratios between the group 6 elements.  Jang also discloses that the optical properties of nanocrystals could be adjusted by their
elemental composition, especially Se to S ratio.  (The PL emission of the prepared CdSeS nanocrystals blue shifted when the used amount of Se was fixed as 0.07 mol/mol of Cd and the used amount of S was controlled in the range of 0.5, 1.1, 2.5, 5.0 mol/mol of Cd (Fig. 2a). When the employed ratios of Se to S were changed from 1 : 7, 1 : 15, 1 : 35 and 1 :70, real ratios of Se to S in the CdSeS nanocrystals, which were measured by ICP analysis, were changed in the range of 1 : 1.5, 1 : 3.2, 1 : 6.7 and 1 : 10. This result indicates that Cd precursor reacted with Se faster than S to form CdSe preferably and leave surplus S after the reaction. Meanwhile, the reactivity of S to Cd increased as the concentration of S increased so that the ratio of Se to S of the resulting nanocrystals did not increase linearly. As the Se content to S decreased from 1 : 1.5 to 1 : 6.7, PL emission shifted gradually about 30 nm into higher band gap region. However, when the ratio of Se to S was further changed to 1 : 10, PL emission suddenly dropped to blue region about 60 nm from 554 to 494 nm. Since the sizes of nanocrystals prepared with different Se/S ratios at same growth interval were quite similar according to TEM images, the blue shift of PL emission must be due to CdSeS elemental composition. This implies that the optical properties of nanocrystals could be adjusted by their elemental composition, especially Se to S ratio. See pages 2964, right column to page 2965, left column.
In response to applicant's argument that the Office has failed to establish a prima facie case showing the references teach or suggest any importance to the ratios between the group 6 elements or teach or suggest the specifically claimed ratio, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, Jang, discloses that the Cd : Se : S compositions of the reaction mixtures were 1 : x : y (0.004 ≤x ≤0.07, 0.5 ≤y ≤5) and the PL emissions can be controlled and tuned according to the elemental composition (page 2964, left column).  Therefore, it would have been obvious to one of ordinary skill in the art to have varied the molar ratio of Group II and Group VI elements in the process for producing the nanocrystals disclosed by Jang, to arrive at the claimed molar ratio of Cd : (Se+S) = 2:1, thereby improving the quantum efficiency of photoluminescence. 
Claims 27-32 remain unpatentable for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
8/2/2022